DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 6, Applicant claims “on the other side of”.  This language is indefinite as Applicant is claiming a particular side, however, multiple other sides exist and one of ordinary skill cannot reasonably be apprised of which side Applicant is referencing.
Claims 2-11 are rejected for containing the same indefiniteness issues as claim 1, from which these claims depend.
Regarding claim 3, in line 4, Applicant claims a “front side” and a “rear side”, however, Applicant never claims of what component thereof.  Therefore, this claim language is indefinite.
Regarding claim 5, in lines 3-4, Applicant claims “to an end of”.  This language is indefinite as Applicant is claiming a particular end, however, multiple other ends exist and one of ordinary skill cannot reasonably be apprised of which end Applicant is referencing.
Regarding claim 7, Applicant initially claims in claim 1, only one “air shot discharge port” and then in claim 7, claims that the air shot discharge port is “provided in pairs”.  This claim language is indefinite as Applicant has only claimed one port and then improperly broadened the claim to include multiple discharge ports.  This claim language is thereby confusing, creating an indefiniteness issue thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 1020130094923 to Yu.
Regarding claims 1-11, Yu teaches a multi-functional storage system (Fig. 1, generally) comprising: a storage room (Fig. 2a, part 30), a machine room in fluid communication with the storage room (see componentry in Fig 3, at parts 40, 41, 43, and 45), a recirculation module with a recirculation module mounting part with opening thereof (Fig. 2a and Fig. 4, at parts 50 and 200), wherein the recirculation module comprises a frame (Fig. 4, at part 50), air shot hanger (Fig 8b, at part 730), a plurality of recirculation intake ports (see arrows in Fig. 6, at parts 200), a plurality of recirculation discharge ports (see arrows in Fig. 6, at part 50), and an air shot discharge port positioned on the bottom of the hanger (Fig. 8b, at parts 200); wherein the recirculation module comprises a recirculation flow path at an upper surface thereof and positioned outside the storage path in fluid communication with the plurality of intake, discharge, and air shot discharge ports (see large arrows in Fig. 6, surrounding part 30; see also Fig. 6, at parts 50, 200 and Fig. 8b, at parts 50, 730, and 200); wherein the recirculation module frame comprises a parallel surface and a bent downward surface with recirculation intake ports positioned thereon (Fig. 6, at parts 200); wherein the recirculation module includes a recirculation blower unit at an interior of the recirculation flow path and positioned above the second surface as an upper side of the recirculation intake ports (Fig. 4, part 100b); an upper surface of the recirculation flow path is parallel with the blower unit (Fig 4, see parts 100b and area between parts 20 and 200); wherein the recirculation module comprises an air shot hanger mounting part protruded downward from the recirculation module frame with hollow shape communicated therewith wherein the hanger is detachable/attachable therefrom (Fig. 8b, parts 730 and 50); wherein the air shot hanger has an inverted Y shape and the ports thereof are provided in pairs and positioned to face downward at both ends thereof (Fig. 8b, parts 730 and 200); wherein air is circulated through the storage room, machine room, and recirculation module (Fig. 6, see arrows); wherein a circulation filter (Fig. 6, part 600) and a heating unit (Fig. 6, part 45) are in the machine room; wherein an intake port, exhaust port, and clean filter unit are positioned in the machine room (Fig. 6, parts 600, see arrows before part 600 and arrows after part 100a).
The claim language in claims 9, 10, and 11, respectively, concerning “when the multi-functional storage system is operated in a clothing management mode, while the storage room is blocked from an outside air, the machine room is heated by the heating unit, and then the air inside the storage room is flowed into the machine room, supplied with moisture by the recirculation filter unit to become a natural humidified air, and then flowed back into the storage room as the circulation air, and the recirculation module is operated to recirculate the circulation air”, “when the multi-functional storage system is operated in an air cleaning mode, an air flowed into the machine room through the intake port is filtered by the clean filter unit and then discharged through the exhaust port”, and “wherein, when the multi-functional storage system is operated in the air cleaning mode, the storage room is blocked from the fluid communication with the machine room, and an operation of the recirculation module is stopped” are all statements regarded as intended use as Applicant is claiming the apparatus and not the method of use, do not add further structural limitations to the claims thereof, and because the apparatus of Yu is capable of performing said intended use, the limitations of the claims are considered to be met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711